United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1468
                                   ___________

Marvin L. King,                        *
                                       *
              Appellant,               *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Missouri.
Bruce Babbitt, Secretary, Department   *
of the Interior,                       *      [UNPUBLISHED]
                                       *
              Appellee.                *
                                  ___________

                         Submitted: October 28, 1997
                             Filed: November 3, 1997
                                 ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

     Marvin L. King appeals from the district court&s1 adverse grant of summary
judgment, based on res judicata, in King&s employment discrimination action against
Department of the Interior Secretary Bruce Babbitt. We have carefully reviewed the
record and the parties& briefs, and conclude that the district court did not err.




      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Accordingly, we affirm the judgment of the district court for the reasons set forth in its
opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-